Citation Nr: 1434802	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-31 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for internal derangement with chondromalacia of the left knee (left knee disability) secondary to service-connected low back disorder.

2.  Entitlement to service connection for ulnar nerve neuropathy of the left upper extremity (left arm disability) secondary to service-connected low back disorder.

3.  Entitlement to service connection for labral tear of the left shoulder (left shoulder disability) secondary to service-connected low back disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1977.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied service connection for the disability at issue on a secondary basis.  The Veteran timely appealed.

The Veteran testified before a Veterans Law Judge (VLJ) in September 2011 via videoconference, and a copy of that transcript is of record.  These claims were previously before the Board in November 2011.

In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" and "VBMS" systems to ensure a total review of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

The Veterans Law Judge (VLJ) who conducted the September 2011 video hearing has retired.  In a June 2014 letter the Veteran was informed that he was entitled to a new hearing under 38 U.S.C.A. § 7107(c); 38 C.F.R. § 20.707.  That same month, the Veteran submitted a request for a hearing via videoconference.  Therefore, this case should be remanded to give the Veteran the opportunity to testify at a new hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge at the local RO via videoconference.  This hearing is to be scheduled in accordance with the applicable law.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

